Citation Nr: 0315411	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1969 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In a November 1999 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for a low back disorder; granted a 10 
percent disability evaluation for service-connected multiple 
lipomas; and granted a 70 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD).  The 
appellant appealed that portion of the Board's decision that 
denied a 100 percent schedular award for PTSD to the United 
States Court of Appeals for Veterans Claims (Court).  
Further, in pleadings associated with the appeal to the 
Court, specifically an August 2000 Appellant's Brief before 
the United States Court of Appeals for Veterans Claims, the 
veteran contended that the Board should have considered the 
claim for a TDIU as it was reasonably raised by the record.  
In its February 2002 order, the Court affirmed the Board's 
decision as to the PTSD claim, and remanded the case to the 
Board on the issue of the veteran's entitlement to a TDIU.  
That matter is once again before the Board for consideration.  

The Board also notes that in a December 2001 rating decision, 
the RO denied a claim for service connection for 
hypertension.  The veteran was notified of this decision by 
letter issued January 2, 2002.  The record does not reflect 
that the veteran submitted a notice of disagreement to this 
rating decision.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to service connection 
for hypertension is not currently before the Board on appeal.


REMAND

As noted above, in its February 2002 order, the Court found 
that in the November 1999 Board decision, the issue of the 
veteran's entitlement to a TDIU had been reasonably raised by 
the record.  See Norris v. West, 12 Vet. App. 413 (1999) (if 
the veteran's disabilities meet the percentage requirements 
of 38 C.F.R. § 4.16 and there is evidence of service-
connected unemployability, the record raises a claim for 
total disability based on individual unemployability).  The 
Court noted that the Board in its decision had awarded the 
veteran a rating of 70 percent for his service-connected 
PTSD, and that the veteran had presented evidence of 
unmployability.  The Court stated further, that the Board had 
not provided sufficient reasons or bases to deny this 
reasonably raised claim for a TDIU and that the claim should 
be remanded to the Board for full consideration.  For reasons 
set forth below, however, the Board finds that this issue 
must be remanded to the RO prior to Board consideration.  

While this case was on appeal to the Court, the RO in a March 
2000 RO rating decision denied the veteran's claim of 
entitlement to a TDIU.  The veteran was notified of this 
decision by letter from the RO issued on March 30, 2000, and 
it does not appear that a notice of disagreement was received 
by the RO as to that decision.  In this regard, the Board 
notes that although the TDIU issue was reasonably raised by 
the record, in order to perfect an appeal of an adverse 
determination, governing statutory and regulatory provisions 
require the submission, following an adverse rating action 
and adequate notice thereof, of a notice of disagreement and, 
following issuance of a statement or supplemental statement 
of the case, an adequate substantive or formal appeal.   38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2002).  Thus, since the Court has directed that the Board 
fully consider that issue in connection with its previous 
decision, the Board will remand this case to the RO for 
development in accordance with governing legal criteria, and 
readjudication of the issue of the veteran's entitlement to a 
TDIU.  

On remand, the RO should also ensure that there is compliance 
with the duty to notify and assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) enacted in November 2000 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) as it pertains to the issue of the veteran's 
entitlement to a TDIU.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied regarding the issue of 
entitlement to a TDIU.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required 
to substantiate his claim, what evidence, 
if any, the veteran is to submit, and what 
evidence, if any, VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (Fed. Cir. May 1, 2003) (veteran is 
to be afforded one year from VCAA notice 
to submit additional evidence).    

2.  Once all appropriate notice and 
development action is complete, the RO 
should adjudicate the veteran's claim of 
entitlement to a TDIU.  If the decision 
is adverse to the veteran and he files a 
timely notice of disagreement with that 
determination, the RO should provide the 
veteran with a statement of the case 
regarding the claim for TDIU benefits.  
The statement of the case should address 
all aspects of this claim, including the 
criteria by which TDIU benefits may be 
awarded.  Further, the veteran should be 
advised that, if he wishes the Board to 
address this claim, he must submit a 
timely substantive appeal in response to 
the statement of the case.  Thereafter, 
if the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board, if otherwise in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



